An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-750
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 3 February 2015


THE GUIDING LIGHT MISSIONARY
BAPTIST ASSOCIATION, INC.

      Plaintiff,

      v.                                       Rowan County
                                               No. 12 CVS 270
MT. ZION BAPTIST CHURCH, BOYDEN
QUARTERS,

      Defendants.


      Appeal by       plaintiff    from order entered 4 June 2013 and

judgment entered 1 April 2014 by Judge Mark E. Klass in Rowan

County     Superior    Court.      Heard      in   the   Court    of   Appeals    20

November 2014.


      Nancy R. Gaines for plaintiff-appellant.

      Kluttz Reamer Hayes Randolph Adkins & Carter,                       LLP,    by
      Richard R. Reamer, for defendant-appellee.


      STEELMAN, Judge.

      The     trial   court     erred   in    dismissing     plaintiff’s      claim

against Barr at summary judgment because there was a genuine

issue    of   material     fact    as   to    whether    Barr’s    actions     were

justified.       Where, on appeal,           plaintiff failed to argue the
                                             -2-
issue of whether it was entitled to recover punitive damages

from Barr, any appeal of that claim is deemed abandoned, and is

dismissed.

                    I. Factual and Procedural Background

    The     Guiding     Light       Missionary        Baptist     Association,      Inc.

(plaintiff) is an incorporated religious organization made up of

individual member churches.                  Mt. Zion Baptist Church, Boyden

Quarters    (Mt.     Zion)    was    a    member      of    plaintiff.       In    2003,

plaintiff decided to build a                  Convention Center, and in 2005

acquired financing for the project.                    Mt. Zion, as a member of

plaintiff,    committed       to    pay      $550.00     per    month   towards     debt

incurred in the construction of the Convention Center.                        In July

2010, Corey Barr (Barr) became Pastor of Mt. Zion Church.                          Up to

that time, Mt. Zion had paid all of the monthly installments

towards the Convention Center debt, without missing a payment.

    In February of 2011, Mt. Zion removed itself from plaintiff

and stopped paying the monthly installments towards the debt for

plaintiff’s Convention Center.                     Plaintiff brought this action

against     Mt.    Zion,     seeking      monetary         damages   for   breach    of

contract,     and     against       Barr,      seeking      monetary     damages     for

tortious    interference        with     a    contract      and   punitive   damages.

Plaintiff’s complaint also sought a temporary restraining order
                                          -3-
and    preliminary    injunction         against         Barr.      On    4   April   2013,

defendants    filed        a    motion        for        summary    judgment,      seeking

dismissal of the claims against Mt. Zion and Barr, and also for

summary judgment on Mt. Zion’s counterclaim.                             On 4 June 2013,

the trial court entered its summary judgment order, dismissing

plaintiff’s       claims    with      respect       to    Barr,    but    denied   summary

judgment with respect to the claims between plaintiff and Mt.

Zion.    Plaintiff initially attempted to appeal this order on 19

June 2013.    On 1 November 2013, this Court dismissed that appeal

as    interlocutory,       since      there    were       unresolved      claims   between

plaintiff and Mt. Zion.               Those claims were tried before Judge

Klass and a jury at the 24 March 2014 session of Superior Court

for Rowan County.              On 1 April 2014, the trial court entered

judgment based upon the jury verdict awarding damages of $13,200

to    plaintiff    against      Mt.    Zion     for       breach   of    contract.     The

judgment also awarded $3,000 to Mt. Zion on its counterclaim

against plaintiff.

       Plaintiff appeals the final judgment of 1 April 2014, and

all interlocutory orders entered in this matter, including the

summary judgment order of 4 June 2013.

                                II. Summary Judgment
                                       -4-
    In its only argument on appeal, plaintiff contends that the

trial court erred in dismissing its claims against Barr for

tortious interference with a contract and punitive damages.                 We

agree in part.

                          A. Standard of Review

    “Our standard of review of an appeal from summary judgment

is de novo; such judgment is appropriate only when the record

shows that ‘there is no genuine issue as to any material fact

and that any party is entitled to a judgment as a matter of

law.’” In re Will of Jones, 362 N.C. 569, 573, 669 S.E.2d 572,

576 (2008)(quoting Forbis v. Neal, 361 N.C. 519, 524, 649 S.E.2d

382, 385 (2007)); see also N.C. R. Civ. P. 56(c).

    The moving party bears the burden of demonstrating the lack

of triable issues of fact.       Koontz v. City of Winston-Salem, 280

N.C. 513, 518, 186 S.E.2d 897, 901 (1972).                   On appeal from

summary judgment, "[w]e review the record in the light most

favorable to the non-moving party."             Bradley v. Hidden Valley

Transp.,   Inc.,   148   N.C.   App.    163,   165,   557   S.E.2d   610,   612

(2001) (citation omitted), aff'd per curiam, 355 N.C. 485, 562

S.E.2d 422 (2002).       Summary judgment is improperly granted where

there is a genuine issue of material fact.

       B. Claim for Tortious Interference with a Contract
                                      -5-
       Plaintiff contends that the trial court erred in granting

summary judgment as to the tortious interference with a contract

claim against Barr, contending that there are genuine issues of

material fact regarding the elements of that claim.

       The elements of a claim for tortious interference with a

contract are: (1) a valid contract between plaintiff and a third

party, which confers upon plaintiff a contractual right against

a     third    party;   (2)    defendant    knows    of   the    contract;      (3)

defendant intentionally induces the third party not to perform

the contract; (4) and in doing so acts without justification;

and (5) resulting in actual damage to plaintiff.                      Holroyd v.

Montgomery Cty., 167 N.C. App. 539, 546, 606 S.E.2d 353, 358

(2004), disc. review denied and cert. denied, 359 N.C. 631, 613

S.E.2d 690 (2005).

       "[A] third party who induces one party to terminate or fail

to     renew    a contract with     another     may be     held       liable    for

malicious interference with         the    party's   contractual       rights    if

the    third    party   acts   without     justification."        Fitzgerald     v.

Wolf, 40 N.C. App. 197, 199, 252 S.E.2d 523, 524 (1979).                        For

Barr to be liable for tortious interference with the contract

between plaintiff and Mt. Zion, his interference must have been

"without       justification."      The    justification        for   an   actor's
                                          -6-
conduct      depends         upon     "the         circumstances             surrounding

the interference, the actor's motive or conduct, the interests

sought to be advanced, the social interest in protecting the

freedom of action of the actor and the contractual interests of

the other party."       Peoples Sec. Life Ins. Co. v. Hooks, 322 N.C.

216, 221, 367 S.E.2d 647, 650, reh'g denied, 322 N.C. 486, 370

S.E.2d 227 (1988).       Finally, "a person is justified in inducing

the termination of a contract of a third party if he does so for

a   reason     reasonably       related          to     a     legitimate        business

interest."    Fitzgerald, 40 N.C. App. at 200, 252 S.E.2d at 524.

     The only issue in the instant case concerns the fourth

element of the tortious interference claim; specifically whether

Barr had justification for his actions resulting in Mt. Zion

stopping    payments    to    plaintiff      towards         the   Convention     Center

debt.     Plaintiff contends that Barr had no justification for his

actions    resulting    in     Mt.    Zion’s          stopping      the     payments   to

plaintiff.     Affidavits before the trial court at the summary

judgment      hearing        tend    to         show        that     Barr      expressed

dissatisfaction      with     plaintiff’s        financial         practices.      While

plaintiff contends that Barr acted solely out of malice towards

plaintiff,    Barr   contends       that   his        actions      were   justified    by

plaintiff violating its own bylaws and constitution regarding
                                           -7-
financial matters.         Barr also contends that he was doing what

was in the best interest of Mt. Zion, which was his role as

pastor    of   the    church.         The    question   of    whether    Barr    was

justified in his actions that resulted in Mt. Zion breaching the

contract with plaintiff is a genuine issue of material fact.

    The trial court erred in dismissing plaintiff’s claim for

tortious interference with a contract against Barr.                      The trial

court’s order of 4 June 2013 is reversed as to this claim, and

this matter is remanded to the trial court for a jury trial.

                          C. Punitive Damages Claim

    On appeal, plaintiff has failed to present any argument

that the trial court's grant of summary judgment in favor of

Barr on plaintiff’s claim for punitive damages was improper.

Any appeal of this issue is deemed abandoned, and is dismissed.

N.C. R. App. P. 28(b)(6).

                             III. Final Judgment

    Although         plaintiff   has       raised   arguments    concerning      the

summary   judgment      order    of    4    June    2013,    plaintiff   makes   no

arguments with respect to the final judgment of 1 April 2014.

We deem such arguments abandoned, and dismiss them.                       N.C. R.

App. P. 28(b)(6).

    REVERSED AND REMANDED IN PART, DISMISSED IN PART.
                         -8-
Judges GEER and STEPHENS concur.

Report per Rule 30(e).